
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27


BOISE CASCADE HOLDINGS, L.L.C.
DIRECTORS DEFERRED COMPENSATION PLAN
(As Amended through December 12, 2007)

--------------------------------------------------------------------------------



BOISE CASCADE HOLDINGS, L.L.C.
DIRECTORS DEFERRED COMPENSATION PLAN

        1.    Purpose of the Plan.    The purpose of the Boise Cascade Holdings,
L.L.C. Directors Deferred Compensation Plan (the "Plan") is to further the
growth and development of Boise Cascade Holdings, L.L.C. (the "Company") by
providing directors the opportunity to defer a portion of their cash
compensation and thereby encourage their efforts on behalf of the Company. The
Plan is also intended to provide Participants with an opportunity to supplement
their retirement income through deferral of current compensation. The Plan is an
unfunded plan.

        2.    Definitions.    

                2.1    Board.    The Board of Directors of Boise Cascade
Holdings, L.L.C.

                2.2    Compensation.    A Participant's fees, payable in cash,
for services rendered by a Participant as a Director of the Company during a
calendar year. Compensation shall not include any amounts paid by the Company to
a Participant that are not strictly in consideration for personal services, such
as expense reimbursements. Compensation shall not include any taxable income
realized by, or payments made to, a director as a result of the grant, exercise,
or payment of any equity award issued by the Company or any subsidiary or
affiliate or as a result of the disposition of such equity award, unless the
Board determines that the award shall be included in Compensation for purposes
of this Plan.

                2.3    Deferral Election.    A Participant's election to defer
all or part of his or her Compensation.

                2.4    Deferred Account.    The record maintained by the Company
for each Participant of the cumulative amount of Compensation deferred pursuant
to this Plan and imputed interest, gains or losses on those amounts accrued as
provided in Section 4.6.

                2.5    Deferred Compensation Agreement.    Collectively, a
Participant's Deferral Election and Distribution Election.

                2.6    Director.    For purposes of this Plan, an individual who
is a member of the Board and who receives a cash retainer and meeting fees in
connection with the performance of services as a member of the Board.

                2.7    Distribution Election.    A Participant's election of the
method and timing of distribution of his or her Deferred Account.

                2.8    Investment Account.    Any of the accounts identified by
the Board from time to time, described in Exhibit A, to which Participants may
allocate all or any portion of their Deferred Accounts for purposes of
determining the gains or losses to be assigned to the Deferred Accounts.

                2.9    Normal Retirement Date.    The date specified in the
Company's Bylaws for the retirement of any Director.

                2.10    Participant.    A Director who has entered into a
Deferred Compensation Agreement with the Company in accordance with the
provisions of the Plan.

                2.11    Termination.    The Participant's ceasing to be a member
of the board of directors of the Company for any reason whatsoever, whether
voluntarily or involuntarily.

                2.12    Unforeseeable Emergency.    A severe financial hardship
to the Participant resulting from (a) an illness or accident of the Participant
or his or her spouse, beneficiary or dependent (as defined in Internal Revenue
Code section 152, without regard to sections 152(b)(1), (b)(2) and (d)(1)(B));
(b) loss of the Participant's property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant's control, such as medical expenses or funeral expenses
for the Participant's spouse, beneficiary or dependent (as defined earlier in
this subsection). The determination of whether an event constitutes

--------------------------------------------------------------------------------




an Unforeseeable Emergency shall be made based on the facts and circumstances of
the specific event.

        3.    Administration and Interpretation.    The Board shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Board may also adopt any
rules it deems necessary to administer the Plan. The Board may delegate its
administration responsibilities to any committee of the Board, and if the Board
does so, references to the Board in this Plan shall be deemed to be references
to the designated committee. The Board's responsibilities for day-to-day
administration and interpretation of the Plan shall be exercised by employees of
the Company or a subsidiary who have been assigned those responsibilities by
management. Any employee exercising responsibilities relating to the Plan in
accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Board with respect to those
responsibilities, unless limited in writing by the Board. Claims for benefits
under the Plan and appeals of claim denials shall be in accordance with
Sections 10 and 11.

        4.    Participant Deferral and Distribution Elections.    

                4.1    Execution of Agreement.    A Director who wishes to
participate in the Plan must execute a Deferred Compensation Agreement either
(a) for newly eligible individuals, within 30 days after first becoming eligible
to participate in the Plan, or (b) prior to January 1 of the calendar year for
which the Deferred Compensation Agreement will be effective.

                4.2    Deferral Election.    When a Director first becomes
eligible to participate, he or she shall have the opportunity to make a Deferral
Election which shall apply to Compensation earned beginning the first calendar
quarter after such election is made. Each year thereafter, the Director shall
have the opportunity to make a Deferral Election with respect to his or her
Compensation earned in the following calendar year. Deferral Elections shall be
made either by submission of a written Deferral Election Form in substantially
the form provided in Appendix A or by completion of an online enrollment
process, as designated by the Company. The Compensation otherwise earned by a
Participant during the calendar year beginning after receipt of the
Participant's Deferral Election shall be reduced by the amount elected to be
deferred. Deferral Elections are irrevocable as of the end of the period for
executing the Deferred Compensation Agreement under Section 4.1 with respect to
initial Deferral Elections, and as of the end of the annual enrollment period
established by the Company pursuant to Section 4.3 with respect to subsequent
Deferral Elections, except as otherwise provided in this Plan.

                4.3    Change of Deferral Election.    A Participant who wishes
to change an election to defer Compensation for a future year may do so at any
time by submitting a new Deferral Election during the annual enrollment period
established by the Company prior to January 1 of the year for which the change
in election is to be effective.

                4.4    Distribution Election.    At the time a Participant first
elects to defer Compensation under Section 4.2, he or she must elect a
distribution option for his or her Deferred Account either by submission of a
written Distribution Election Form in substantially the form provided in
Appendix A or by completion of an online enrollment process, as designated by
the Company. Distribution Elections are irrevocable when made except as
otherwise provided in this Plan.

                4.5    Change of Distribution Election.    A Participant may
request, in writing, a change of his or her Distribution Election at any time.
The new election must (a) defer commencement of distribution for at least
5 years from the date distribution would have commenced under the original
Distribution Election and (b) be received by the Board at least 12 months prior
to the commencement of distribution of the Participant's Deferred Account under
the original Distribution Election. The Board shall approve the request if it
meets the requirements of this section. Approved requests shall not take effect
until 12 months after the date the request was submitted.

                4.6    Deferred Account Allocations and Adjustments.    The
Company shall maintain a record of each Participant's Deferred Account balance,
including deferrals and adjustments. Each

--------------------------------------------------------------------------------




Participant's Deferred Account shall be adjusted on a monthly basis to reflect
the imputed interest, gains or losses attributable to the applicable Investment
Account(s). Imputed interest will be credited to a Participant's account on the
last day of each month. Computation of the imputed interest, gains or losses
with respect to any Investment Account shall be at the Company's sole
discretion.

                4.7    Investment Accounts.    If the only Investment Account
offered is the Stable Value Account, Participants' deferrals will be
automatically allocated to the Stable Value Account. If more than one Investment
Account is offered, the following terms apply:

                        4.7.1    Each Participant must allocate his or her
current deferrals of Compensation to one or more of the offered Investment
Accounts, either by submission of a written allocation form or by completion of
an online allocation process, as designated by the Company and subject to any
restrictions established by the Company.

                        4.7.2    Participants who are active Directors may from
time to time change the allocation of prospective deferrals to or from any
Investment Account on any business day, with any change effective as of the
first calendar quarter beginning after the date of the change.

                        4.7.3    Participants who are active Directors may move
all or any portion of their Deferred Account balance among any of the Investment
Accounts, other than the Stable Value Account, on any business day, with any
change effective as of the next business day.

                        4.7.4    Deferred Account balances allocated to the
Stable Value Account may not be moved to any other Investment Account.

                        4.7.5    After Termination, a Participant may not change
the allocation of his or her Deferred Account among Investment Accounts.

        5.    Distributions.    

                5.1    Distributions in General.    The Company shall distribute
a Participant's Deferred Account balance according to the Participant's
Distribution Election, except as otherwise provided in this Section 5. The
designated payment date for purposes of Internal Revenue Code Section 409A shall
be the date stated in the Participant's Distribution Election, except as
otherwise provided in this Section 5.

                5.2    Interest, Gains and Losses after Termination.    Unpaid
balances shall continue to be credited with imputed interest, gains or losses
based on the applicable Investment Account prospectively from the date of
Termination until such amounts are distributed from the Plan.

                5.3    Hardship Distribution.    If an Unforeseeable Emergency
occurs, a Participant may request a lump-sum distribution of an amount
reasonably necessary to satisfy the emergency need plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Determination of the amount reasonably
necessary to satisfy the emergency need must take into account any additional
compensation available due to the cancellation of the Participant's Deferral
Election pursuant to this Section 5.3. The Participant shall document, to the
Board's satisfaction, that distribution of all or part of his or her account is
necessary to satisfy the Unforeseeable Emergency. A Participant requesting a
distribution under this Section must not have access to other funds, including
proceeds of any loans, sufficient to satisfy the need. Upon receipt of a request
under this Section, the Board may, in its sole discretion, direct the
distribution of all or a portion of the Participant's account balance in a lump
sum, to the extent necessary to satisfy the financial need. Any distribution
will be made within 90 days of the Board's receipt of such request. The
Participant shall sign all documentation requested by the Board relating to the
distribution. If a Participant receives a distribution from the Plan under this
Section, his or her current Deferral Election shall be cancelled, and he or she
shall not be eligible to shall not be eligible to participate in this Plan or

--------------------------------------------------------------------------------




any other nonqualified deferred compensation plan maintained by the Company or
any subsidiary for a period of 12 months following the date of the distribution.
The Participant may make a new Deferral Election during the next annual
enrollment period following the conclusion of the 12-month period.

                5.4    Small Account Distributions.    If a Participant's
Deferred Account balance is less than $10,000 on the date of Termination, the
Company shall promptly distribute the entire Deferred Account balance in a lump
sum to the Participant within 90 days following the date of Termination,
regardless of the Participant's Distribution Election, and the Participant shall
have no further rights or benefits under this Plan.

                5.5    Distributions Following Participant Death; Designation of
Beneficiary.    The Company shall make all payments to the Participant, if
living. A Participant shall designate a beneficiary by filing a beneficiary
designation in the form and manner prescribed by the Board. A Participant may
change his or her beneficiary at any time by filing a new beneficiary
designation in the form and manner prescribed by the Board. If a Participant
dies either before benefit payments have commenced under this Plan or after
benefits have commenced but before his or her entire Deferred Account has been
distributed, his or her designated beneficiary shall receive any benefit
payments in accordance with the Participant's Distribution Election. If no
designation is in effect when any benefits payable under this Plan become due,
the beneficiary shall be the spouse of the Participant, or if no spouse is then
living, the Participant's estate. The designated payment date for distributions
under this Section shall be the date of the Participant's death.

                5.6    Distributions Pursuant to a Domestic Relations Order.    

                        5.6.1    A domestic relations order relating to benefits
under this Plan shall be reviewed by the Company's senior human resources
officer or his or her delegate. The individual shall determine whether the order
satisfies the definition in Internal Revenue Code Section 414(p). The Company
may establish procedures for reviewing and processing a domestic relations order
similar to the processing of domestic relations orders under the Company's
qualified plans.

                        5.6.2    The order must specify the name and last known
mailing address and social security number of the Participant and each alternate
payee. It must name the plan to which it applies. It must specify the percentage
or amount of the Participant's benefit which is payable to an alternate payee
and the date as of which the amount or percentage is determined. The order
cannot require the Plan to (a) pay any form of benefit not permitted under the
Plan, (b) provide a benefit greater than the benefit to which the Participant is
entitled, or (c) affect the benefits of another alternate payee with respect to
whom a domestic relations order has previously been accepted by the Plan.

                        5.6.3    If the order is acceptable, a distribution to
the alternate payee pursuant to the terms of the order shall be authorized as
soon as administratively practicable without regard to the time distribution
would be made to the affected Participant. If the order is not acceptable, that
shall be communicated in writing to the Participant and the alternate payee,
including identification of the provisions of the order that cause it to be
unacceptable.

--------------------------------------------------------------------------------



        6.    Miscellaneous.    

                6.1    Assignability.    A Participant's rights and interests
under the Plan may not be assigned or transferred except in the event of the
Participant's death, as described in Section 5.5.

                6.2    Taxes.    The Company shall deduct from all payments made
under this Plan all applicable federal or state taxes required by law to be
withheld.

                6.3    Form of Communication.    Deferral Elections and
Distribution Elections shall be made as provided in Sections 4.1 through 4.5.
Beneficiary designations shall be made as provided in Section 5.5. Any other
application, claim, notice, or other communication required or permitted to be
made by a Participant to the Board or the Company shall be made in writing and
in such form as the Board or Company may prescribe. Such communication shall be
effective upon receipt by the Company's corporate secretary at 1111 West
Jefferson Street, PO Box 50, Boise, Idaho 83728.

                6.4    Service Providers.    The Company may, in its sole
discretion, retain one or more independent entities to provide services to the
Company in connection with the operation and administration of the Plan. Except
as specifically delegated or assigned to any such entity in writing, the Board
shall retain all discretionary authority under this Plan. No Participant or
other person shall be a third party beneficiary with respect to, or have any
rights or recourse under, any contractual arrangement between the Board, the
Company or the Company's subsidiary or affiliate and any such service provider.

        7.    Amendment and Termination.    The Board may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant's prior consent.

        8.    Unsecured General Creditor.    Participants and their
beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any property or assets of the Company. The assets
of the Company shall not be held under any trust for the benefit of
Participants, their beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all Company assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company. The Company's obligation under
the Plan shall be an unfunded and unsecured promise of the Company to pay money
in the future.

        9.    Claims Procedure.    Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company's corporate secretary, who shall forward such claims to Boise
Cascade, L.L.C.'s compensation manager. The compensation manager shall have
discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Board. The claim shall include a statement of all facts the
claimant believes relevant to the claim and copies of all documents, materials,
or other evidence that the claimant believes relevant to the claim. Written
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the application is filed. This 90-day period may be extended an
additional 90 days by the compensation manager, in his or her sole discretion,
by providing written notice of the extension to the claimant prior to the
expiration of the original 90-day period.

        10.    Claims Review Procedure.    Any claimant who has been denied a
benefit claim shall be entitled, upon written request to the Board, to a review
of the denied claim. A request for review, together with a written statement of
the claimant's position and any other comments, documents, records or
information that the claimant believes relevant to his or her claim, shall be
filed with the Board no later than 60 days after receipt of the written
notification provided pursuant to Section 9. The Board shall make its decision,
in writing, within 60 days after receipt of the claimant's request for review.
This 60-day period may be extended an additional 60 days if the Board provides
written notice of the extension to the claimant prior to the expiration of the
original 60-day period. The written decision shall be final and binding on all
parties.

--------------------------------------------------------------------------------



        11.    Lawsuits, Jurisdiction, and Venue.    No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 9 and 10. Any such
lawsuit must be initiated no later than the earlier of (a) one year after the
event(s) giving rise to the claim occurred or (b) 60 days after a final written
decision was provided to the claimant under Section 10. Any legal action
involving benefits claimed or legal obligations relating to or arising under
this Plan may be filed only in Federal District Court in the city of Boise,
Idaho. Federal law shall be applied in the interpretation and application of
this Plan and the resolution of any legal action. To the extent not preempted by
federal law, the laws of the state of Delaware shall apply.

        12.    Effective Date of Plan.    This Plan shall become effective as of
January 1, 2006.

--------------------------------------------------------------------------------



EXHIBIT A

INVESTMENT ACCOUNTS

        Stable Value Account.    Deferred Accounts allocated to this account
shall be credited with imputed interest according to the regular method and rate
established for the Stable Value Account under the Boise Cascade, L.L.C.
Deferred Compensation Plan or any successor to that plan (the "Employee Plan"),
without taking into account any changes to that method or rate caused by an
event other than amendment of the Employee Plan (e.g., reduction in the rate due
to a participant's termination of employment or other event, such as a change in
control). If at any time the Employee Plan ceases to have an investment account
designated as a Stable Value Account, the Board shall designate the method and
rate for calculating imputed interest under this account.

Note:    As of October 31, 2006, the interest crediting rate under the Stable
Value Account of the Employee Plan is Moody's times 130%. The Company shall
inform Participants if the rate under the Employee Plan changes at any time.

--------------------------------------------------------------------------------



APPENDIX A
Boise Cascade Holdings, L.L.C.
Form of Deferral Election Form

        This form constitutes my election to participate in the Boise Cascade
Holdings, L.L.C. Directors Deferred Compensation Plan, subject to the provisions
of that plan. I agree that my request to defer cash compensation into the plan
is irrevocable by me for compensation to be earned in 200    , except as
provided in the plan.

        I wish to receive my cash compensation (retainer and meeting fees) as
follows:

 
  200   ELECTIONS

--------------------------------------------------------------------------------

  NEW
200   ELECTIONS

--------------------------------------------------------------------------------

  Director Deferred Compensation Plan*           %         %
Cash
 
       
%
       
%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      100 % 100 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

*Boise Cascade believes, but does not guarantee, that a deferral election made
under the terms of the plan is effective to defer the receipt of taxable income.
You are advised to consult with your attorney or accountant regarding the
federal and state tax law implications of this deferral.


Signed:        

--------------------------------------------------------------------------------

 

Date:       Printed Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

This form must be returned before December 31, 200     , to:

Karen E. Gowland
Corporate Secretary
Boise Cascade Holdings, L.L.C.
P.O. Box 50
Boise, ID 83728
FAX: 208/384-4961

--------------------------------------------------------------------------------






Boise Cascade Holdings, L.L.C.
Form of Distribution Election Form


        THIS DISTRIBUTION ELECTION applies to my Deferred Account balance under
the Boise Cascade Holdings, L.L.C. Directors Deferred Compensation Plan (the
"Plan"), which is incorporated into this Agreement. I understand that this
election is irrevocable except as provided in the Plan.

I elect the following form of distribution of my Deferred Account balance:
 
 
o
 
Lump-sum payment.
 
 
o
 
Annual installment payments (in approximately equal amounts) over a period of
(choose one of the following):
 
 
 
 
            o    2 years                o    3 years
I elect the following distribution beginning date:
 
 
o
 
January 1 of the year following Termination.
 
 
o
 
The later of age 55 or Termination.
 
 
o
 
The later of age 65 or Termination.
 
 
o
 
The later of age 70 or Termination.
If I die before distributions from the Plan begin, the Company will pay my
designated beneficiary the Deferred Account balance as:
 
 
o
 
Lump-sum payment.
 
 
o
 
Annual installment payments (in approximately equal amounts) over a period of
(choose one of the following):
 
 
 
 
            o    2 years                o    3 years
If I choose installment payments and I die after installment payments have
begun, the Company will pay my designated beneficiary:
 
 
o
 
Lump sum of the remaining Deferred Account balance.
 
 
o
 
The remaining installment payments.

 

Signed:        

--------------------------------------------------------------------------------

 

Date:       Printed Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.27



Boise Cascade Holdings, L.L.C. Form of Distribution Election Form
